Matter of Arai (2020 NY Slip Op 02360)





Matter of Arai


2020 NY Slip Op 02360


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

PM-64-20

[*1]In the Matter of Naoki Arai, an Attorney. (Attorney Registration No. 2469229.)

Calendar Date: April 13, 2020

Before: Egan Jr., J.P., Mulvey, Devine, Aarons and Colangelo, JJ.


Naoki Arai, Fujisawa-City, Japan, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Naoki Arai was admitted to practice by this Court in 1992 and lists a business address in Tokyo, Japan with the Office of Court Administration. Arai now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]).[FN1] The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Arai's application.
Upon reading Arai's affidavit sworn to January 6, 2020 and filed January 17, 2020, and upon reading the March 12, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Arai is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Mulvey, Devine, Aarons and Colangelo, JJ., concur.
ORDERED that Naoki Arai's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Naoki Arai's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Naoki Arai is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Arai is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Naoki Arai shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.
Footnotes

Footnote 1: We note that, although Arai was previously suspended from the practice of law in New York in 2019 due to conduct prejudicial to the administration of justice arising from her failure to comply with the attorney registration requirements of Judiciary Law § 468—a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (Matter of Attorneys in Violation of Judiciary Law § 468—a, 172 AD3d 1706, 1709 [2019]), her subsequent reinstatement application was granted by this Court in December 2019 (Matter of Attorneys in Violation of Judiciary Law § 468—a [Arai], 178 AD3d 1382 [2019]).